Citation Nr: 0600307	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, father, and two brothers


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for paranoid schizophrenia.  This reopened 
claim requires additional development and is the subject of 
the remand appended to this decision.  This issue is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for paranoid 
schizophrenia was previously denied by the RO in a rating 
decision dated in August 1996.

3.  Relevant evidence submitted since the August 1996 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The August 1996 Rating Decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996), currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
paranoid schizophrenia, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for paranoid schizophrenia 
was previously denied by the RO in a rating decision dated in 
August 1996.  Service connection was denied because there was 
no evidence of a paranoid schizophrenia in service or within 
one year of service, or any evidence that the veteran's 
paranoid schizophrenia was related to service.  Decisions of 
the Board are final, if not appealed.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996), 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005), and may be reopened only by 
the submission of new and material evidence.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2005).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claim was denied in August 1996, 
which consists of the veteran's testimony, the testimony of 
his family, and VA treatment records, is new, in that it has 
not been previously considered.  It is also material.  
Specifically the veteran's family member stated that the 
veteran was a completely different person after leaving 
service, and specifically the March 16, 2005 VA treatment 
note that indicates an opinion that the veteran was psychotic 
while on active duty.  For the purpose of reopening the 
veteran's claim, this opinion and testimony are presumed to 
be credible and therefore, there is sufficient evidence to 
reopen the claim..  The new evidence directly addresses the 
specified reasons for the earlier denial of service 
connection and directly addresses unestablished facts that 
are necessary for the claims to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for paranoid schizophrenia.  To this 
extent only, the claim is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2005).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for paranoid 
schizophrenia is reopened, the merits of that issue must be 
addressed.  Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for paranoid 
schizophrenia is reopened.


REMAND

The veteran has been awarded Social Security Disability.  The 
RO must attempt to obtain all evidence available from the 
Social Security Administration.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473.

The RO should schedule an examination to determine whether 
the veteran suffers from paranoid schizophrenia and to 
determine the etiology of any diagnosed paranoid 
schizophrenia.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Because additional evidence is required, and an examination 
is needed, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the VCAA.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington DC for the 
following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
medical records and other evidence 
available relating to the veteran's claim 
for Social Security benefits.  The RO 
should request all medical records and 
copies of all adjudications.  If no such 
records are available, the RO should 
obtain written confirmation of that fact 

2.  The RO should schedule the veteran 
for an examination to determine the 
etiology of the veteran's paranoid 
schizophrenia.  All necessary tests 
should be conducted.  The examiner is 
instructed to specifically review the 
statement from Reverend James Pfiefer 
dated in March 1996, and the statements 
and testimony from the veteran's family.  
In addition, the examiner should review 
the service medical records and the VA 
treatment notes, specially the treatment 
note dated in March 2005.  The examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's paranoid schizophrenia was 
initially manifested in service, or 
within one year of service, or if it is 
otherwise related to service.  A complete 
rationale for any opinion offered should 
be included.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


